Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to independent claim 1 have overcome all of the previous rejections. The prior art applied in the non-final Office action mailed 15 July 2021 is the closest prior art (Leibfried et al. Pub. No.: WO 2016/096700 and Penilla et al. Pub. No.: US 9,536,197). As stated in the Applicant’s remarks filed 27 September 2021, pg. 12, “More generally, Applicant submits that the cited references fail to teach or suggest a minimum number of control elements which must be simultaneously switched in order for said switch to occur. As discussed in paragraph [0018] of Applicant's published specification, such a rule prevents "flickering," or the rapid changing of single control elements, which may otherwise be distracting to a driver and/or may make it difficult to use an interface. Applicant submits that the cited references do not address the frequency at which interface elements might be changed or discuss limitations on such a frequency or rate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662